DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, 9, 12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans, V et al (US 2017/0123575 - herein Evans; of record), in view of Garelli et al. (US 2012/0050975 - Garelli).
	As to claim 1, Evans teaches an electronic apparatus (Evans Fig. 4), comprising a display screen (Evans Fig. 1 - 102; Fig. 4 - 406), an electrochromic component arranged on the display (Evans Fig. 4 - 420; Fig. 5A; para. [0046]), a functional 
	Evans does not specify the back cover comprises a transparent body and an additional electrochromic component attached to the transparent body and covering the entire transparent body, the control circuit is electrically connected to the additional electrochromic component and configured to control a light transmittance of the additional electrochromic component to make an inside of the electronic apparatus visible through the back cover or make the back cover display a plurality of colors.
	In the same field of endeavor Garelli teaches an electronic apparatus having a back cover with an electrochromic component (Garelli Fig. 1B - 26; para. [0058], [0106]), the back cover comprises a transparent body and the electrochromic component attached to the transparent body and covering the entire transparent body 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a rear cover with electrochromic and transparent body since, as taught by Garelli, such components are well known in the art for making a rear casing display (Garelli para. [0012], [0106]).
	As to claim 2, Evans in view of Garelli teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Evans further teaches a cover covering the display screen (Evans Fig. 4 - 402), wherein the electrochromic components is disposed between the cover and the display screen (Evans Fig. 4 - 402, 420, 406).
	As to claim 6, Evans in view of Garelli teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Evans further teaches the number of the functional components is at least two (Evans Fig. 6 - 602a,b; para. [0057]), and the electrochromic components comprises at least two electrochromic portions in one-to-one correspondence with the at least two functional components (Evans Fig. 6 - 602a,b; para. [0057]), each of the functional components is disposed correspondingly to a corresponding one of the electrochromic portions and connected to 
	As to claim 7, Evans in view of Garelli teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Evans further teaches the display screen is mounted in the housing (Evans Fig. 1 - 102; Fig. 4 - 402/404/406), the housing comprises a back cover (Evans Fig. 4 - 408/410/412), the back cover and the display screen are located at two opposite sides of the electronic apparatus (Evans Fig. 4), and the electrochromic components is disposed between the display screen and the back cover (Evans Fig. 1 - 106, 102, 104; Fig. 3A - 304a, 306a, 302a; Fig. 4 - 402/404/406, 420, 408/410/412).
	As to claim 9, Evans teaches a method for controlling an electronic apparatus (Evans Fig. 7), the electronic apparatus comprising a display screen (Evans Fig. 1), a functional component (Evans Fig. 4 - 416), a housing (Evans Fig. 1 - 106), an electrochromic component (Evans Fig. 4 - 420; Fig. 5A; para. [0046]), wherein the electrochromic component covers the functional component (Evans Fig. 4 - 420, 416), wherein the housing comprises a back cover (Evans Fig. 1 - 106), the method comprising, acquiring a state of the function component in real time (Evans Fig. 7 - 703), wherein the state comprises an active state and an idle state (Evans para. [0039]), controlling the electrochromic component to increase a light transmittance of the electrochromic component when the functional component is in the active state (Evans para. [0039]; Fig. 7), such that the functional component of the electronic apparatus is able to acquire an optical signal transmitting through the electrochromic component (Evans para. [0039]; Fig. 7), and controlling the electrochromic component to reduce the 
	Evans does not specify the back cover comprises a transparent body and an additional electrochromic component attached to the transparent body and covers the entire transparent body, wherein the control circuit is electrically connected to the additional electrochromic component and configured to control a light transmittance of the additional electrochromic component, and controlling the light transmittance of the additional electrochromic component to make an inside of the electronic apparatus visible through the back cover or make the back cover display a plurality of colors.
	In the same field of endeavor Garelli teaches an electronic apparatus having a back cover with an electrochromic component (Garelli Fig. 1B - 26; para. [0058], [0106]), the back cover comprises a transparent body and the electrochromic component attached to the transparent body and covering the entire transparent body (Garelli Fig. 1B - 26; Fig. 22 - 12A, 26, 196, 198; para. [0106], [0107], [0110]), the control circuit is electrically connected to the additional electrochromic component and controlling a light transmittance of the additional electrochromic component (Garelli para. [0106], [0108]) to make an inside of the electronic apparatus visible through the back cover or make the back cover display a plurality of colors (Garelli para. [0106], [0108]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a rear cover with electrochromic and 
	As to claim 12, Evans in view of Garelli teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Evans further teaches the number of functional components is at least two (Evans Fig. 6 - 602a,b; para. [0057]), and the electrochromic component comprises at least two electrochromic portions disposed in one-to-one correspondence with the at least two functional components (Evans Fig. 6 - 602a,b; para. [0057]), the method further comprises acquiring a state of each of the functional components in real time (Evans Fig. 7; para. [0039], [0057], [0058]), and controlling, according to the state of the functional components, to change light transmittances of the electrochromic portions corresponding to the functional components (Evans Fig. 7; para. [0039], [0057], [0058]).
	As to claim 15, Evans teaches a non-transitory storage medium storing a computer program which, when executed by a computer, cause the computer to perform a method for controlling an electronic apparatus (Evans Fig. 8; para. [0067],[0074]), the electronic apparatus comprising a display screen (Evans Fig. 1), a functional component (Evans Fig. 4 - 416), a housing (Evans Fig. 1 - 106), and an electrochromic component (Evans Fig. 4 - 420; Fig. 5A; para. [0046]), wherein the electrochromic component covers the functional component (Evans Fig. 4 - 420, 416), wherein the housing comprises a back cover (Evans Fig. 1 - 106), the method comprising, acquiring a state of the function component in real time (Evans Fig. 7 - 703), wherein the state comprises an active state and an idle state (Evans para. [0039]), controlling the electrochromic component to increase a light transmittance of the 
	Evans does not specify the back cover comprises a transparent body and an additional electrochromic component attached to the transparent body and covers the entire transparent body, wherein the control circuit is electrically connected to the additional electrochromic component and configured to control a light transmittance of the additional electrochromic component, and controlling the light transmittance of the additional electrochromic component to make an inside of the electronic apparatus visible through the back cover or make the back cover display a plurality of colors.
	In the same field of endeavor Garelli teaches an electronic apparatus having a back cover with an electrochromic component (Garelli Fig. 1B - 26; para. [0058], [0106]), the back cover comprises a transparent body and the electrochromic component attached to the transparent body and covering the entire transparent body (Garelli Fig. 1B - 26; Fig. 22 - 12A, 26, 196, 198; para. [0106], [0107], [0110]), the control circuit is electrically connected to the additional electrochromic component and controlling a light transmittance of the additional electrochromic component (Garelli para. [0106], [0108]) to make an inside of the electronic apparatus visible through the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a rear cover with electrochromic and transparent body since, as taught by Garelli, such components are well known in the art for making a rear casing display (Garelli para. [0012], [0106]).
	As to claim 18, Evans in view of Garelli teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Evans further teaches the number of functional components is at least two (Evans Fig. 6 - 602a,b; para. [0057]), and the electrochromic component comprises at least two electrochromic portions disposed in one-to-one correspondence with the at least two functional components (Evans Fig. 6 - 602a,b; para. [0057]), the method further comprises acquiring a state of each of the functional components in real time (Evans Fig. 7; para. [0039], [0057], [0058]), and controlling, according to the state of the functional components, to change light transmittances of the electrochromic portions corresponding to the functional components (Evans Fig. 7; para. [0039], [0057], [0058]).

Claims 3-5, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Garelli as applied to claims 1, 9 and 15 above, and further in view of Field et al. (US 7,724,431 - Field; of record).
	As to claim 3, Evans in view of Garelli teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Evans further teaches the display screen comprises a display region and a non-display region (Evans Fig. 1 - 102, 
	Evans does not specify the color is black.  In the same field of endeavor Field teaches providing an electrochromic component to cover a functional component and changing the opacity of the electrochromic component to an opaque state to be black (Field Fig. 2 - 22, 60; Fig. 2A - 160; Fig. 3 - 22; col. 3:15-23; col. 6:30-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the color as black since, as taught by Field, black allows for absorption of light (Field col. 3:15-23; col. 6:30-36).
	As to claim 4, Evans in view of Garelli and Field teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Evans further teaches the display screen comprises two substrates and a display layer sandwiched between the two substrates (Evans Fig. 4 - 402, 412, 406), the display layer disposed in the display region (Evans Fig. 4 - 406).
	As to claim 5, Evans in view of Garelli and Field teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Evans further teaches the electrochromic component comprises a first electrochromic portion (Evans Fig. 4 - 420) covering he non-display region and electrically connected to a first terminal of the control circuit (Evans Fig. 4 - 420, 414; para. [0045]), and a second electrochromic 
	As to claim 13, Evans in view of Garelli teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Evans further teaches the display screen comprises a display region and a non-display region (Evans Fig. 1 - 102, 108; Fig. 3A - 302a, 306a; Fig. 4 - 406, 416, 420), and a projection of the functional component on the display screen is located within the non-display region (Evans Fig. 3A - 304a, 306a; Fig. 4 - 416, 420), the non-display region is covered by the electrochromic component (Evans Fig. 4 - 420), and controlling the electrochromic component to reduce the light transmittance when the functional component is in the idle state (Evans para. [0039]), comprises when the functional component is in the idle state, controlling to change a color of the electrochromic component to opaque (Evans para. [0039], [0049]). 
	Evans does not specify the color is black.  In the same field of endeavor Field teaches providing an electrochromic component to cover a functional component and changing the opacity of the electrochromic component to an opaque state to be black (Field Fig. 2 - 22, 60; Fig. 2A - 160; Fig. 3 - 22; col. 3:15-23; col. 6:30-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the color as black since, as taught by Field, black allows for absorption of light (Field col. 3:15-23; col. 6:30-36).
	As to claim 19, Evans in view of Garelli teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Evans further teaches the 
	Evans does not specify the color is black.  In the same field of endeavor Field teaches providing an electrochromic component to cover a functional component and changing the opacity of the electrochromic component to an opaque state to be black (Field Fig. 2 - 22, 60; Fig. 2A - 160; Fig. 3 - 22; col. 3:15-23; col. 6:30-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the color as black since, as taught by Field, black allows for absorption of light (Field col. 3:15-23; col. 6:30-36).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Garelli as applied to claim 9 and 15 above, and further in view of Rappoport et al. (US 2013/0135328 - Rappoport; of record).
	As to claims 14 and 20, Evans in view of Garelli teaches all the limitations of the instant invention as detailed above with respect to claims 9 and 15, and Evans further teaches controlling the electrochromic component to be transparent by controlling a 
	In the same field of endeavor Rappoport teaches a method of controlling an electronic apparatus having a transparent/opaque changeable component (Rappoport Fig. 2 - 18; Fig. 4; para. [0033]), determining when the apparatus fail (Rappoport Fig. 3  para. [0031] - detection of power off (fail)), and changing to transparent based on determining the apparatus fails (Rappoport para. [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide changing to transparent based on a fail (e.g. power off of the device) since, as taught by Rappoport, it is well known in the art for the purpose of showing images behind the display when powered down (Rappoport para. [0031]).

Claims 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Garelli as applied to claims 9 and 15 above, and further in view of Son et al. (US 2013/0182062 - Son; of record).
	As to claims 10 and 16, Evans in view of Garelli teaches all the limitations of the instant invention as detailed above with respect to claims 9 and 15, and Evans further teaches the display screen comprises a display region and a non-display region (Evans Fig. 4 - 420, 406), controlling the electrochromic component to change the light transmittance of the electrochromic component when the functional component is in the active state (Evans Fig.7; para. [0039]), such that the functional component of the 
	Evans does not specify determining whether the display region is displaying information when the function component is in the active state, controlling to change the light transmittance of the electrochromic component based on a determination that the display region is not displaying information, such that the functional component of the electronic apparatus is able to acquire the optical signal transmitting through the electrochromic component, setting a plurality of acquisition periods which are separated from each other with intervals based on a determination that the display region is displaying information, and controlling to change the light transmittance of the electrochromic component during the acquisition periods, such that the functional component of the apparatus is able to acquire the optical signal transmitting through the electrochromic component while controlling the display screen to display a black image.
	In the same field of endeavor Son teaches an electronic device having a display region (Son Fig. 1 - 102) and a functional component (Son Fig. 1 - 104) with a light transmission changing component (Son Fig. 1 - 102; para. [0041], [0042]), controlling the light transmission by determining whether the display region is displaying information when the function component is in the active state (Son Fig. 3 - 104, 102, 300; Fig. 4A-B; Fig. 5), controlling the change of the light transmittance of the transmission changing component based on a determination that the display region is not displaying information (Son Fig. 4A, 4B; para. [0047] - turning off screen to make transparent based on not displaying information), such that the functional component of the electronic apparatus is able to acquire the optical signal transmitting through the image capture of the camera (functional component) occurs during screen transparency so as to capture images), setting a plurality of acquisition periods which are separated from each other with intervals based on a determination that the display region is displaying information (Son Figs. 4A, 4B; para. [0047]), controlling to change the light transmittance of the electrochromic component during the acquisitions periods (Son Figs. 4A, 4B; para. [0047]), such that the functional component of the electronic apparatus is able to acquire the optical signal transmitting through the transmission changing component while controlling the display screen to display a black image (Son Figs. 4A, 4B; para. [0047] - camera can take images through the transparent screen when screen is off (a.k.a. black image)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the make the electrochromic transparent and capturing images while the screen is off (black) since, as taught by Son, such synchronization of camera and transparent screen/display allows for capturing self-images from the front of the electronic apparatus (Son para. [0047], [0049]; Fig. 5).
	As to claims 11 and 17, Evans in view of Garelli and Son teaches all the limitations of the instant invention as detailed above with respect to claims 10 and 16, and Evans further teaches the electrochromic component comprises a first electrochromic portion (Evans Fig. 4 - 420) and a second electrochromic portion (Evans Fig. 6 - 602b), the first electrochromic portion covers the non-displaying region (Evans Fig. 4 - 420, 414; para. [0045]), and the second electrochromic portion covers the display region (Evans Fig. 6; para. [0057]), a projection of the functional component on turning off screen to make transparent based on not displaying information), such that the functional component of the electronic apparatus is able to acquire the optical signal transmitting through the transmission changing component (Son Fig. 1 - 102, 104; Fig. 4A, 4B; Fig. 5; para. [0047] - image capture of the camera (functional component) occurs during screen transparency so as to capture images) comprises controlling to change a light transmittance of the first transmitting portion when the region is not displaying content (Son Fig. 4A, 4B; para. [0047] - turning off screen to make transparent based on not displaying information), such that the functional component of the electronic apparatus is able to acquire the optical signal transmitting through the first transmitting portion (Son Fig. 4A, 4B; para. [0047] - image capture on while screen is off (transparent)).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Garelli et al. (US 8,638,549); Sorensson et al. (US 8,406,023); Cheng (US 7,388,563); Martinez (US 7,142,190); Wickholm et al. (US 2010/0123666); Song et al. (CN 106527810) are cited as additional examples of electronic devices with back covers with transparent body and electrochromic component.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 17, 2022